DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 5 are objected to, respectively, because of the following informalities: the recitation of “when viewed in the axial direction” should be when viewed in the direction opposite the axial direction if indeed that is the vantage point desired.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kress et al. (WO 2006/136338 A1).
A cutting insert (5) that includes a cylindrical body portion (Fig. 2a) having a first main surface (33), a second main surface (27), and an outer circumferential surface (Fig. 2a).  The second main surface (27) is opposite to the first main surface (33).  The outer circumferential surface is continuous to (i.e., extends to intersect) each of the first main surface and the second main surface (Fig. 2a).  The cylindrical body portion is provided with an insertion hole (Figs. 1, 2a; Translation ¶ 0023) extending between the first main surface and the second main surface.  A cutting portion (35) protrudes from the outer circumferential surface in a radial direction (Fig. .

    PNG
    media_image1.png
    584
    870
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed November 10, 2021 have been fully considered but they are not persuasive.  Applicant argues that there are fitting portions between the first and the second fitting portion.  Examiner disagrees.
The fitting portion has no limitation other than protruding axially and extending radially. The interpretation of what constitutes a fitting portion may be a portion that requires multiple projections as disclosed in the Kress reference.  In such an interpretation, there is no fitting portion between the first and second fitting portions.  Simply put, the claimed invention does not limit the respective fitting portions to a single projection.  Additionally, the claims do not limit how the angles are measured between the fitting portions or whether the projection cannot include multiple rise and falls such that the teeth in Kress could not be blocked off into respective first to third portions.  Because the claim does not prevent a broader interpretation, the prior art of record still reads upon the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN RUFO/Primary Examiner, Art Unit 3722